Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The numerous Information Disclosure Statements have been afforded a cursory review, similar to what would be expected of a classification search of the prior art.  Should there be any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for closer review by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdy et al (2018/0147007).
	Purdy et al disclose a tumor ablation system (Title) comprising a first probe (Figures 1 and 2) having a first conductor (120) and a second conductor (140) disposed distal to the first conductor and an insulator bushing (130) between the first and second conductors.  There is a distal thermocouple (158 – Figure 20) to measure a temperature at a location on the second conductor and a generator to provide a current between the first and second conductors to ablate tissue (para. [0070], for example).  The system is 
	Regarding claim 8, a distal portion of the probe is configured to articulate (Figures 12 and 13, for example).   Regarding claim 9, the generator is connected to the device as addressed above, and is remote from the device to allow manual control of the energy delivered to the probe.  Regarding claims 10 and 11, the device is inherently capable of providing any desired size ablation region depending on the energy delivered by the electrodes.
	Regarding claim 20, Purdy et al discloses the probe as recited with respect to claim 1 above, and specifically disclose inserting the probe into a tumor location (para. [0032], for example).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al (‘007).
Purdy et al disclose the system for tumor ablation as addressed previously, but fail to expressly show a plurality of thermocouples that are disposed proximal to the distal thermocouple.  Rather, Purdy et al show a distal thermocouple (158 – Figure 20) and a single proximal thermocouple (159).  However, Purdy et al do expressly state that 
To have provided the Purdy et al device with a plurality of thermocouples proximal to the distal thermocouple to provide more points of temperature measurement would have been an obvious consideration for one of ordinary skill in the art, particularly since Purdy et al suggest that multiple temperature sensors may be employed.
Regarding claims 3 and 4, the proximal thermocouples would be proximal the insulator bushing (130 – Figure 20A) and evenly spacing them would be consistent with the spacings (D1, D2, D3) shown in Figure 20.  Regarding claim 6, the thermocouples are disposed on a flexible member (180) which inherently forms a circuit for the thermocouples.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy et al (‘007) in view of the teaching of Ellman et al (5,342,356).
	Purdy et al fails to expressly show the generator that is used with the device, although a generator is discussed.  The examiner maintains that it is generally known in the electrosurgical art to provide generators with multiple ports to connect multiple probes, or multiple devices associated with a probe (e.g. return pad).  Ellman discloses one such system that provides multiple ports (60) for attaching multiple different devices 
	Regarding claim 13, Ellman et al further teach providing specific indicia (e.g. a color) on each port and on each probe (e.g. colored cable) such that the user can discern which probe attaches to which port.  See, for example, column 4, lines 1-11.
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails disclose the specific location of the plurality of thermocouples disposed radially and longitudinally between the first and second insulators as recited in claim 5, and fails to disclose the specific flexible circuit having two tails with the thermocouples disposed on the tails as set forth in claim 7.
Claims 14-19 are allowable over the prior art of record.  The prior art fails to disclose the specific arrangement for the two tubular conductors with an insulating bushing disposed therebetween, a distal thermocouple and a plurality of proximal thermocouples disposed between the conductors as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bales et al (4,682,596), Rydell (5,085,659) and Eggers et al .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/Primary Examiner, Art Unit 3794